 
 
II 
110th CONGRESS 1st Session 
S. 303 
IN THE SENATE OF THE UNITED STATES 
 
January 16, 2007 
Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs 
 
A BILL 
To designate the facility of the United States Postal Service located at 324 Main Street in Grambling, Louisiana, as the Coach Eddie Robinson Post Office Building.  
 
 
1.Coach Eddie Robinson Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 324 Main Street in Grambling, Louisiana, shall be known and designated as the Coach Eddie Robinson Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Coach Eddie Robinson Post Office Building. 
 
